Title: From Alexander Hamilton to Lewis Tousard, 5 June 1799
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir,
            New York June 5. 1799
          
          It being important that the arrangement of the corps of Artillerists should be as speedily as possible carried into effect, Major Jackson has been directed to assume the command — of all the Posts in the vicinity of the Sea Board in the states of Connecticut Rhode Island Massachusetts including the Province of Maine & New Hampshire and to take his own station generally at Rhode Island. But as it will be yet some time before you will be called to the command of the batalion to which you are annexed assigned and during that time you will have to execute the services to which you have been destined by the Secretary of War within the District of Major Jackson, he is informed that so long as you remain within it he is to obey your Orders as his superior Officer. I do not contemplate that you will charge yourself with the ordinary details of service within his command. These had best be left to himself, and your direction confined to those matters, which are relative to the objects you are to fulfil in compliance with the orders of the Secy of War. But Your future reports on these objects will be addressed immediately to me. Your right to command as Senior officer while within —— Major Jacksons District will of course operate wheresoever you may be within it
          With great consideration I am Sir Your Obed servt
          Major Toussard
        